DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 1/4/2021.
Claims 1 and 4-16 are pending and have been examined.

Claim Rejections - 35 USC § 112
Previous rejections under 35 USC 112 are withdrawn in response to Applicant’s amendments.

Claim Rejections - 35 USC § 112
Previous claim objections are withdrawn in response to Applicant’s amendments.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is because although installation inspection with unbalance checks and displaying results are known, as shown by Kim et al. (KR 20170033685 A) and Moore (US 2009/0241605 A1), and it is further known to use a calibration mass to determine allowable rotation speed profiles for operation, as shown by EP 1882770 A1, the determining, by the control part, whether a previous installation inspection has been properly performed on a basis of an unbalance value stored in a memory; based on the unbalance value stored in the memory being greater than or equal to a reference value, displaying, on a display part, a congruity message notifying that the previous installation inspection has been properly performed, wherein the reference value is an unbalance value .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711